Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] should be amended to reflect the current status of all related application(s). Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

This application is in condition for allowance except for the following formal matters: as per the objection to the specification noted above.

(In the context of planning robot stopping points to avoid collisions, the prior art of record fail to teach, in combination with other limitations, 
applying, by a control system, a buffer region around the object, wherein the buffer region defines a threshold distance around the object; determining, by the control system, that a particular area planned to be occupied by the robotic device while moving along the path is situated within the buffer region and does not intersect with the object, wherein the particular area corresponds to a particular position of the ordered sequence of positions; in response to determining that the particular area is situated within the buffer region and does not intersect with the object, determining, by the control system, a speed limit for the robotic device at the particular position; adjusting the target velocity at the particular position to the speed limit; and causing the robotic device to follow the path according to the velocity trajectory as adjusted.)

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668